       Case 2:15-cv-00250-CW Document 108 Filed 03/25/19 Page 1 of 2



                NAOMIA M. BELL, M.ED., M.C., LCMHC
                     1878 EAST 4650 SOUTH                            MAR;:: D
                   SALT LAKE CITY, UT 84117                      u••
                                                                  s t,1,.;
                                                                     I", I~•,.,.,., ·
                                                                             i hiCT courrr
                       CELL: 801 554 1943

March 20, 2019

United States District Court
351 South West Temple
Salt Lake City, UT 84101

CASE#: 2:15-cv-250
Inmate#: 211547


I am the mother of Aaron David Trent Needham, an inmate at the Draper
State Prison. The was to forward papers to the United States District Court
by 03/21/19.

Aaron was admitted to University of Utah Medical Center ten days ago,
03/11/19. He was admitted to the hospital when his organs started shutting
down due to Coccidioidomycosis. He was released last night. He is
confined on medical lockdown in the prison infirmary for the next six weeks
on IV medications for eight hours daily. He has limited mail, no access to
legal material or to the courts. He is unable to have access to any of his
documentation to prepare court documents.

Aaron is requesting an extension to respond be granted since he is on
lockdown. You will be able to respond to his request at the prison
infirmary. I appreciate your consideration on this matter.

Respectfully,




Naomia M. Bell
                                      Case 2:15-cv-00250-CW Document 108 Filed 03/25/19 Page 2 of 2




                                                                                                                                                                                  -.. -~ ~-
                                                                                                                                                         ,FUC.sM\':ij::;L·osTAGE PAID         . "'(
                                                                                                                                                                   ETTER                          '
                                                                                                                                                          SALT LAKE CITY ur"                     i
                                                                                                                                                          84117                   ,              I
                                                                                                                                                         r~~a~'r19                              .!

                                                                                                                                                             $6.85
                                                                                                                                                         R2304H108055-08




             R£1URN REG£\Pi
                REOUES1f.0
                  -- .·.          ,
                     '-
                          '--.-




                                                                          ~J1:rjj:•J·:ii•:Hl~,1i:i-1~_-,:·:-:'-~-~:··~·:~-::~:~----·-
                                                                                  _   ,1   11-f _hj-i}p_JiuH,l,
                                                                                                  · ·     • I ·,111   •: ··_•j· ,il
                                                                                                                 '•lJ•J'             • • i- •••!u • 1,d1!
                                                                                                                                •1J'h•h!,F   1 1 ., .
                                                                                                                        ~
                                    i-O-i-.c_i--9:::•t:::;t,:::·-:::::,s_ _
-------------·---··--------&-·.::;.:_
                                                                              .                      •                                             :r.   l
